Citation Nr: 0423663	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  00-12 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

K. Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1965, and again from June 1967 to May 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which declined to find that new 
and material evidence had been submitted to reopen the 
previously denied claim of entitlement to service connection 
for a low back disorder.  The Board first considered this 
appeal in November 2002, found that new and material evidence 
had been submitted to reopen the previously denied claim, and 
remanded the issue of entitlement to service connection for a 
low back disorder to the RO for a determination on the 
merits.  The RO denied the claim on the merits and the appeal 
was returned to the Board.

The Board reviewed the claim here on appeal in May 2003 and 
remanded it to the RO for additional development.  The 
requested development has been properly attempted by the RO; 
however, the veteran advised VA in December 2003 that he 
would not cooperate in assisting VA in obtaining certain 
evidence.  The RO continued the denial of benefits sought and 
the claim is properly returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  VA has complied with its duty to assist the veteran in 
the development of his claim of entitlement to service 
connection for a low back disability.

2.  The veteran's current back disability is not a result of 
an injury sustained or disease experienced during service.



CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claim here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in February 2000, before the 
VCAA was enacted, and the VCAA notice was given to the 
veteran in October 2003.  Fortunately, the Court acknowledged 
in Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in October 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that the veteran currently had a disability 
as a result of an inservice injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him physical examinations.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in 
December 2003 that the private treatment records and 
treatment records held by his previous employer would not 
assist in substantiating his claim and, as such, he did not 
desire that VA pursue those records further.  The veteran 
advised VA in April 2004 that he had no additional evidence 
to submit and requested that his appeal be promptly returned 
to the Board for appellate consideration.  Additionally, the 
veteran testified before an RO hearing officer in June 2000.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  The Board 
notes that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Thus, the veteran's refusal to assist in obtaining records 
deemed important to the evaluation of his claim is not a 
failure on VA's part to assist the veteran.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The evidence of record clearly shows that the veteran injured 
his back during service and obtained treatment for a soft 
tissue injury described as lumbosacral strain.  At the time 
of his final discharge in May 1977, he reported recurrent 
back pain and an injury to his back in 1970.  The examiner 
noted that there was no medical significance to the reports 
at that time.

The veteran was discharged from service in May 1977 and began 
work as a coal miner, a job that he described at his June 
2000 hearing as, "pretty rugged."  In 1983, the veteran was 
hospitalized and treated for discogenic back pain without 
evidence of herniation following complaints of a workplace 
lifting injury.  The veteran's private physician reported in 
June 1984 that the veteran had a history of intermittent back 
pain since approximately 1980 due to several industrial 
accidents in the coal mines, that he had experienced severe 
low back pain following an August 1983 lifting injury during 
work, and that he was 100 percent disabled as a result of his 
back pain.  The veteran received a severance package from his 
employer and has not worked since that time.

In conjunction with a waiver of overpayment request made by 
the veteran to VA, he submitted a Financial Status Report in 
September 1984.  In that report, the veteran asserted that he 
had been injured on his job and been unable to work since 
August 1983.

In March 1989, the veteran submitted an application for VA 
compensation benefits, asserting that his back injury began 
during his service in the Republic of Vietnam.  Treatment 
records since that date include complaints of low back pain 
due to a fall from a jeep during service.  In July 1991, the 
veteran underwent L4-L5 and L5-S1 laminectomy and diskectomy.

The veteran underwent VA examination in December 1996 and was 
determined to have degenerative arthritis of the lumbosacral 
spine and disc disease at L5-S1.  He again underwent VA 
examination in November 1999 and related a history of a back 
injury during service when he fell from a jeep; the veteran 
related a history of being a coal miner, but neglected to 
advise the examiner of the industrial injuries that caused 
his early retirement from that profession.  The examiner 
noted that there were no records available reflecting 
treatment for a back disability.  Following an examination, 
however, the examiner opined that the etiology of the 
diagnosed degenerative arthritis of the lumbosacral spine was 
certainly consistent with the history of injury during 
service as described by the veteran.

The veteran testified before an RO hearing officer in May 
2001 that he originally injured his back in 1971 and was 
hospitalized at that time, that his back pain improved with 
treatment during that hospitalization, and that he was not 
placed on profile for a back disability during service, but 
that his fellow servicemen made accommodations for him.  He 
stated that his back was not bothering him at the time of 
discharge from service and that he was not afforded a medical 
examination at that time.  The veteran testified that he went 
to work as a coal miner immediately following discharge from 
service, did not mention having a back problem so that he 
could get hired, and that he had several back injuries during 
that employment.  He stated that the work was, "pretty 
rugged," that the mines "eventually they just got the best 
of me," and that he stopped working after approximately five 
years and received a severance package.

In the development of this claim, the RO sought to obtain 
records from the Social Security Administration.  In November 
2003, the Social Security Administration advised that they 
did not have any records of this veteran; in December 2003, 
the veteran advised that he had not been awarded Social 
Security Administration benefits.  The RO also sought to 
obtain additional private treatment records and the treatment 
records in the possession of the veteran's prior employer as 
the veteran described being treated by his company physician 
and private physicians during his period of post-service 
employment.  The request for records from the coal-mining 
company was returned as undeliverable in June 2001 and the 
veteran advised VA in December 2003 that additional private 
treatment records and treatment records held by his previous 
employer would not assist in substantiating his claim and, as 
such, he did not desire that VA pursue those records further.  
Accordingly, the veteran did not supply the RO with any 
additional information so that the requested records, records 
which could shed additional light on the history as provided 
by the veteran at the time of his industrial injuries, could 
be obtained.

The veteran most recently underwent VA examination in January 
2004 and related cracking two vertebrae when falling out of a 
jeep during service, feeling better after about thirty days, 
and returning to his work.  He also related working as a 
heavy equipment operator at a coal mine following service and 
having several exacerbations of his low back disorder during 
his period of employment.  Following a complete examination, 
the examiner stated that the work performed by the veteran 
following service was challenging and opined that it would be 
impossible to attribute the current status of the veteran's 
back to the injury described as occurring during service 
absent pure speculation.

Given the evidence as outlined above, the Board finds that 
the evidence of record clearly shows that the veteran injured 
his back during service, that he injured his back following 
service, and that he has a current back disability that is 
not medically attributed to his in-service injury.  The 
veteran testified that his back was not bothersome at the 
time of discharge from service and there is no evidence of 
treatment for a back disability following service until 1983, 
approximately six years after discharge from service.  The 
records surrounding this treatment only reflect a history of 
industrial injury.  In fact, the veteran's private physician 
reported in June 1984, apparently in conjunction with the 
veteran's pursuit of severance payment, that he had a history 
of back disability dating from approximately 1980 due solely 
to industrial injuries.  Furthermore, the veteran's 1984 
report to VA also reflects disability due to a post-service 
industrial injury.

The medical opinion of record reflecting that the current 
disability is consistent with a history as described by the 
veteran is certainly credible, but it is not based upon a 
valid history because there is no mention of post-service 
injury so significant that it caused the veteran to terminate 
his employment.  The Board notes that it is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  As for the most recent medical opinion of 
record that reflects that it is not possible to attribute the 
current disability to in-service injury absent speculation, 
the Board finds that it is credible as well.  The record 
simply does not support a finding that the current back 
disability is a result of an in-service fall from a jeep and 
subsequent in-service complaints of low back pain that were 
not so significant at the time of discharge from service to 
require treatment.  

The veteran sought treatment following industrial injury, 
made a case for compensation from his employer due to 
industrial injury, and now seeks compensation on a separate 
theory.  As noted above, the veteran is reluctant to assist 
VA in obtaining treatment records for the period of time 
following his discharge from service until his termination of 
employment, stating that those records would not substantiate 
his claim.  The records might, however, show what the current 
record already shows, that there was no history of a back 
injury during service related by the veteran during treatment 
until many years after the industrial injuries and the 
current application for VA compensation.

Consequently, following a complete review of the record as 
outlined above, the Board finds that the veteran's current 
low back disability was not incurred in or aggravated by his 
period of active service.  His in-service complaints were 
treated 


with resolution and there is no evidence of chronic 
disability due to the in-service injury.  Accordingly, the 
claim of entitlement to service connection for a low back 
disorder is denied.


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



